Los hechos están expresados en la opinión.
El Juez Asociado Se. Wolf,
emitió la opinión del tribunal.
El apelante alega en primer término que se cometió error al elegirse el jurado. El artículo 199 del Código de Enjui-ciamiento Criminal prescribe lo siguiente:
“Siempre que los asuntos criminales del tribunal de distrito re-quieran la presencia del jurado para juzgarlos y no se baile presente ninguno, el tribunal puede dictar providencia disponiendo que se designe por sorteo un jurado para conocer de la causa y que se le cite a comparecer ante diebo tribunal. Dicha providencia debe expresar el número de jurados que ban de sacarse a la suerte, no debiendo este número exceder de veinte y cuatro, y el día y bora en que su presencia se requiera; y el tribunal puede disponer que los juicios criminales en que pueda necesitarse un jurado, se prorroguen basta hallarse cons-tuído dicho jurado.”
Los jurados regulares sorteados primeramente estaban constituidos, pero resultó que varios de ellos fueron recusa-*260dos por haber tomado parte en nna cansa semejante. En vista de esto el juez ordenó que se sortease otro panel de 24 y combinó con los últimos 24 jurados las personas elegibles del primer panel, de manera que había más de 30 jurados constituidos en la corte. El acusado se opuso a esto fundán-dose en que el artículo 199 limitaba el número de jurados a veinte y cuatro. En este caso hay suficientes indicios en los autos de que la corte tenía razón para creer que no ha-bía bastante con veinte y cuatro jurados y de aquí que ejer-citara su discreción de acnerdo con el artículo 202 del Có-digo de Enjuiciamiento Criminal, él cual prescribe lo si-guiente :
“Si no concurriese un número suficiente de jurados debidamente sorteados y notificados, o no se pudieren obtener, en opinión de los jueces, sin gran dilación o gastos para la formación del jurado, el tribunal, si lo estima procedente, puede ordenar al secretario que a presencia del propio tribunal, extraiga de la urna los nombres de tantas personas como dicho tribunal crea suficientes para aquel objeto.”
Los casos de El Pueblo v. Acosta, 11 D. P. R. 249, El Pueblo v. Morales (a) Yare Yare, 14 D. P. R. 234, El Pueblo v. Vázquez, 20 D. P. R. 361, El Pueblo v. Pillot, 20 D. P. R. 376, demuestran que la corte tiene una amplia discreción en esta cuestión de sortear un jurado y no vemos que haya habido abuso o perjuicio para el apelante. La forma de hacer la elección fué a lo sumo una mera irregularidad como se in-dica en los casos citados. Iguales pronunciamientos se hacen en los casos de State v. Medley, 66 S. E. 358, State v. Watson, 10 S. E. 705, People v. Sowell, 145 Cal. 292, State v. Straub, 47 Pac. 227, People v. Richards, 82 Pac. 691, State v. Croney, 71 Pac, 783, para demostrar que un número mayor de jurados no puede perjudicar al acusado, que los es-tatutos semejantes son meramente directorios y que la corte no revocará la sentencia, a no ser que 'se demuestre que ha habido algún perjuicio.
*261Ciertas excepciones fueron tomadas al ser desestimadas las recusaciones motivadas, pero la defensa no agotó sus re-cusaciones y por consiguiente no se cometió error. Pueblo v. Kent, 10 D. P. R. 343, El Pueblo v. Morales (a) Yare Yare, 14 D. P. R. 234, El Pueblo v. Vázquez, 20 D. P. R. 361, El Pueblo v. Pillot, 20 D. P. R. 376.
El Gobierno trataba de probar que un aspirante copió distintas materias de diferentes estudiantes y en vez de de-mostrar primero que los exámenes fueron copiados por dicho aspirante, presentó como prueba el Gobierno el modelo del cual se liabía hecho la copia. La mera identidad era al-guna prueba circunstancial de que un papel había sido co-piado del otro. El hecho de hacer sido presentado como prueba uno de ellos antes que el otro es una prioridad en la prueba discrecional en la corte y el apelante no nos ha pro-bado que hubiera cometido abuso u ocasionado perjuicio.
En su octavo señalamiento de error sostiene el apelante que las manifestaciones hechas por el testigo Enrique P. Arroyo fueron admitidas erróneamente, puesto que no ten-dían a demostrar que los preguntas y contestaciones fueron facilitadas por el apelante. Pero el testigo dijo que el ape-lante le dió las contestaciones para que el testigo pudiera pasar en los exámenes y el peso de la declaración era de la incumbencia del jurado.
El noveno señalamiento de error se refiere a la suficien-cia de la prueba. En este señalamiento sostiene el apelante que Enrique. P. Arroyo y Arturo Boqué ambos eran cómpli-ces de cualquier supuesto delito por parte del apelante y que sus manifestaciones quedaron sin ser corroboradas. Tam-bién' alega el apelante que no hubo prueba de que él recibió el importe del cheque presentado como prueba del soborno. Allá para la fecha de los hechos referidos en la acusación formulada en este caso el apelante era Presidente de la Junta de Farmacia. Fuá él principalmente quien intervino en la matrícula de aspirantes a exámenes y la prueba, sin embargo, *262tiende a demostrar que Enrique P. Arroyo fué admitido por el apelante a los exámenes sin reunir las condiciones nece-sarias para ser matriculado, y que el apelante tenía conoci-miento de que no reunía estos requisitos. La prueba que ha sido traída a los autos principalmente por Arroyo y su tío Arturo-Roqué tendía a mostrar que cada uno de ellos había celebrado entrevistas con el apelante, en la inteligencia de que la Junta de Farmacia aprobaría a Arroyo en sus- exá-menes. El apelante, según esta prueba, indicó a Roqué que su sobrino debía enviar a dicho apelante la suma de $110, $10 para la matrícula y los $100 restantes para él, por haberlo admitido, y el apelante convino en suministrarle los medios para poder pasar, dándole las debidas preguntas y contes-taciones. Como consecuencia de esto fué librado un cheque a la orden de Arroyo, y entregado por éste a su tío Roqué, quien lo pasó a uno de los hijos dei apelante y éste a otro hijo, siendo depositado por el último a la cuenta y crédito del apelante y entendido por ambos hijos que era para, ser entregado a su padre, aunque tal vez para otro objeto. Se probó concluyente'meute el recibo del cheque y hubo fuerte prueba para demostrar que dicho cheque fué depositado a la cuenta del apelante, todo lo cual quedó probado indepen-dientemente de la declaración de Arroyo o dé su tío Roqué. No importaba el hecho de no haberse probado que el cheque fué entregado directamente al apelante. El jurado tenía de-recho a inferir por el depósito hecho a la cuenta del apelante así como por la forma en que se hizo dicho depósito, que era para beneficio del apelante. El cheque por sí tendía a co-rroborar lo manifestado por Arroyo y su tío Roqué. El hecho de que el apelante estaba a cargo de los exámenes, conside-rado en relación con otras pruebas, tiene fuerza corroborante, así como de haber sido matriculado Arroyo sin tener dere-cho a ello. Hubo prueba independiente tendente a demostrar que los exámenes en realidad fueron copiados de los pape-les de otros estudiantes. Sugiere el G-obierno que existe una *263duda técnica de consideración respecto a si la persona qtíe da un soborno'es un cómplice de la que lo recibe, puesto que la primera nunca podría ser declarada culpable en la misma causa como el que acepta el soborno. Gomo creemos que la prueba de corroboración fué suficiente, no resolveremos esa cuestión legal en este caso.
Hubo una apelación en este caso no solamente contra la sentencia, sino también contra la resolución denegando el nuevo juicio. En un alegato por separado y con relación a la moción de nuevo juicio, sostiene el apelante que la corte admitió indebidamente una certificación suscrita por Carlos Llauger en la cual se decía que él había examinado a Arroyo en ciertas materias necesarias para la matrícula. Llauger declaró que no conocía a Arroyo y éste manifestó que no fué examinado por Llauger, pero como éste último reconoció su firma y la certificación se encontraba entredós demás papeles que fueron ocupados y que pertenecían al ape-lante, no vemos que baya habido error.
La sentencia y resolución apeladas deben ser confirmadas.

Confirmada la sentencia apelada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados del Toro, Aldrey y Hutchison.